                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:20-CV-093-FDW-DCK

 AMY R. BRYAN,                                        )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )     ORDER
                                                      )
 ALLIED INTERSTATE LLC,                               )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 9) filed by David Anthony Grassi, Jr., concerning Brendan H.

Little, on April 8, 2020. Brendan H. Little seeks to appear as counsel pro hac vice for Defendant

Allied Interstate LLC. Upon review and consideration of the motion, which was accompanied by

submission of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 9) is GRANTED. Brendan H. Little

is hereby admitted pro hac vice to represent Defendant Allied Interstate LLC.



                              Signed: April 9, 2020
